Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com July 26, 2010 To the Board of Directors of Mojo Shopping, Inc. Henderson, Nevada To Whom It May Concern: Consent of Independent Registered Public Accounting Firm Silberstein Ungar, PLLC (formerly Maddox Ungar Silberstein, PLLC), hereby consents to the use in the Form S-1 (Post-Effective Amendment No. 2 to Form SB-2), Registration Statement under the Securities Act of 1933, filed by Mojo Shopping, Inc. of our report dated January 11, 2010, relating to the financial statements of Mojo Shopping, Inc., a Nevada Corporation, as of and for the periods ending September 30, 2009 and 2008, and the reference to us under the heading “Interests of Named Experts and Counsel.”. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
